Case 5:20-cv-00203 Document1 Filed 02/20/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

MELANIE FARR, s
Plaintiff, :
* : Civil Action No. 5320-WV703
MANAGEMENT AND TRAINING $
CORPORATION,
Defendant. §

 

PLAINTIFF MELANIE FARR’S ORIGINAL COMPLAINT
AND JURY DEMAND

 

Plaintiff Melanie Farr was employed by Defendant Management and Training Corporation.
This is an action for disability discrimination under the Americans with Disabilities Act (ADA) as
amended by the ADA Amendments Act (ADAAA).
Parties
l. Plaintiff Melanie Farr is an individual residing at 3530 McCormick St., San
Antonio, Texas 78247. She may be served with papers in this case through the undersigned
counsel.
2s Defendant Management & Training Corporation is a corporation organized under
the laws of the State of Texas. It maintains its principal place of business at PO Box 10,
Centerville, Utah 84014. It may be served with process through its registered agent, CT

Corporation System, at 1999 Bryan St. Ste. 900, Dallas, Texas 75201.
Case 5:20-cv-00203 Document1 Filed 02/20/20 Page 2 of 6

Jurisdiction and Venue

3. The Court possessed subject matter jurisdiction over this case because Plaintiff's
claims are brought under a federal statute, the Americans with Disabilities Act and the ADA
Amendments Act. The Court possesses personal jurisdiction over Defendant because Defendant
constantly conducts business in Texas and maintains offices in Texas. Venue is proper in the
Western District of Texas because all of the events giving rise to Plaintiffs claims occurred within
the geographic confines of the San Antonio Division.

Factual Background

4. Plaintiff commenced work for Management & Training Corporation on or about
October 22, 2018 as a Licensed Chemical Dependency Counselor Intern (or LCDC). She was
hired by Patrick Robinson, the Program Director. The Company is based out of Centerville, Utah.
Plaintiff was assigned to the Dominguez State Jail located at 6535 Cagnon Rd., San Antonio, Texas
78252. The Company has a contract with the Texas Department of Corrections. Plaintiff's job
duties included conducting both group and individual therapy/counseling sessions (I had
approximately 25 clients), preparing paperwork, and creating treatment plans for individual
clients.

5. Plaintiff is disabled within the meaning of the ADA, as she was diagnosed with
Multiple Sclerosis (MS) on or about March 3, 1997. Plaintiff notified Patrick Robinson that she
suffers from MS when she was hired. Robinson occasionally made comments about Plaintiff's
disability. For example, he often referred to Plaintiff as “fluffy.” Mr. Robinson would tell Plaintiff
that she reminded him of a “fluffy” cat because they were always in the way. He would make such
comments when he caught me losing her balance, which is something that occasionally happened

because of Plaintiff's MS.
Case 5:20-cv-00203 Document 1 Filed 02/20/20 Page 3 of 6

6. In January 2019, Plaintiff's doctor suggested she take Cannabidiol (or “CBD”) for
her MS. CBD oil is legal in Texas and can be purchased by anyone. CBD oil is usually extracted
from industrial hemp. Unlike other cannabinoids, like tetrahydrocannabinol (THC; or marijuana),
CBD is not psychoactive. Patrick Robinson and Brian Pryor (Supervisor) were both aware of the
fact that Plaintiff was taking CBD oil. Pryor himself used CBD oil.

7. The CBD oil substantially helped Plaintiff with her MS symptoms. It helped her
walk significantly better and with less pain.

8. On or about February 14, 2019, Plaintiff was told by Patrick Robinson that she
needed to go in for a random drug test. Plaintiff went to Quest that same day to have the drug test
done. She notified the technician at Quest that she took CBD oil that it was prescribed by her
doctor. Plaintiff did this because she was aware that sometimes, albeit not often, CBD oil could
trigger a false positive for THC. The technician did not request any additional information from
Plaintiff or her doctor at that time.

9. Plaintiff did not hear anything about her drug test until February 20, 2019. On that
day, while working in a session with patients, some of whom were distressed, she was abruptly
pulled out of the group session without notice and advised by Patrick Robinson that she had tested
positive for marijuana, and was consequently put on administrative leave. Plaintiff was not
allowed to return to the group session. Instead she was told that she was suspended and was then
escorted off the premises. Plaintiff does not and did not use marijuana, and she immediately told
Robinson that it was a false positive because of the CBD oil, which he was aware of. Plaintiff
further told Mr. Robinson that she had notified the technician at Quest of this as well. He advised
Plaintiff that all they (the Company) needed was a doctor’s note confirming that Plaintiff was

prescribed CBD by her doctor.
Case 5:20-cv-00203 Document1 Filed 02/20/20 Page 4 of 6

10. Plaintiff obtained the note from her doctor that same day and immediately emailed
it to Ramona Vest in Human Resources. Plaintiff also sent Ms. Vest a Forbes article discussing
CBD oil and how it triggers false positives for THC.

11. When Plaintiff did not hear anything from Patrick Robinson or Ramona Vest,
Plaintiff called Vest to follow up. Ms. Vest told Plaintiff she would get back with Plaintiff soon.
On or about March 8, 2019, Plaintiff received a call from Ramona Vest. She asked that Plaintiff
come in to meet with her and Patrick Robinson. When Plaintiff arrived, she was terminated by
Robinson because of the purported failed drug test.

Disability Discrimination in Violation of the Americans with Disabilities Act
(as amended by the ADA Amendments Act)

12. __ Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 11 supra.
Defendant is an employer within the meaning of the ADA in that in each year relevant to this
lawsuit, it has employed more than 15 employees in 20 or more calendar weeks. Likewise,
Plaintiff was an employee of Defendant within the meaning of the ADA.

13. Plaintiff suffers from Multiple Sclerosis, which renders her substantially limited in
various major life activities, including walking, balancing, caring for herself, and working, as well
as major bodily functions, including the functioning of her neurological system. Despite these
limitations, Plaintiff is a qualified individual and was fully capable of performing her job with
Defendant. Over the course of her employment, Plaintiff repeatedly informed Defendant’s
management that she suffered from MS.

14. Plaintiff regularly took CBD oil at the direction of her treating physician to lessen
the debilitating effect of her MS. Plaintiff repeatedly informed Defendant’s management of this
fact. Defendant discriminated against Plaintiff based on her disability by firing her because she

purportedly had a positive drug test. However, Plaintiff did not and does not consume illegal drugs
Case 5:20-cv-00203 Document1 Filed 02/20/20 Page 5 of 6

(including marijuana), and the “positive” drug test was triggered by her consumption of the
prescribed CBD oil. Plaintiff provided Defendant’s management, including HR, with evidence
that she had been prescribed CBD oil that she regularly consumed CBD oil for her MS symptoms,
and even that CBD oi! when consumed in sufficient quantity can trigger a positive test result for
marijuana. Nevertheless, Defendant discharged Plaintiff even though it was aware that Plaintiff
was taking the CBD oil and that her “positive” test was the result of the CBD oil. What is more,
upon information and belief, Defendant’s management was keenly aware that other employee use
CBD oil, but they were not discharged. By discharging Plaintiff under these circumstances,
Defendant unlawfully discriminated against Plaintiff because of her disability.

15. Plaintiff further pleads that, by refusing to allow Plaintiff to use CBD oil, Defendant
failed to provide Plaintiff with a reasonable accommodation in violation of the ADA as amended.

16. Asa result of Defendant’s illegal discrimination, Plaintiff has suffered, and will
likely continue to suffer in the future, lost wages and benefits. Additionally, Defendant’s illegal
discrimination against Plaintiff has caused Plaintiff emotional distress, mental anguish,
humiliation, embarrassment, damage to reputation, and loss of enjoyment of life. Plaintiff also
sues to recover damages for these injuries.

17. Moreover, because Defendant acted with malice, or with reckless indifference
towards Plaintiff's federal-protected rights, Plaintiff is entitled to an award of punitive damages.
Moreover, because Plaintiff has had to retain legal counsel to vindicate her rights under the ADA,
Plaintiff is entitled to an award of attorney fees and costs of court.

Jury Demand

18.‘ Plaintiff demands a trial by jury.
19.

a.

b.

Case 5:20-cv-00203 Document1 Filed 02/20/20 Page 6 of 6

Conclusion and Prayer
Plaintiff prays that upon final judgment she be awarded the following:
Lost wages and benefits in the past and in the future;

Compensatory damages for emotional distress, mental anguish, humiliation,

embarrassment, damage to reputation; and loss of enjoyment of life;

Cc.

d.

Exemplary damages;

Attorney fees;

Costs of court;

Pre- and post-judgment interest; and

All other relief to which Plaintiff is entitled.

Respectfully submitted,

QDWtehas0 Uy

Michael V. Galo, Jr.

State Bar No. 00790734
Federal Bar No. 19048
GALO LAw Firm, P.C.
4230 Gardendale, Bldg 401
San Antonio, Texas 78229
Telephone: 210.616.9800
Facsimile: 210.616.9898
Email: mgalo@galolaw.com
ATTORNEY FOR PLAINTIFF
MELANIE FARR

 
